Case 8:20-cv-00096-CEH-JSS Document 83 Filed 04/19/21 Page 1 of 9 PageID 724




                      UNITED STATES DISTRICT COURT
                       MIDDLE DISTRICT OF FLORIDA
                             TAMPA DIVISION

DEBORAH LYNN LEYVA,

      Plaintiff,

v.                                                        Case No: 8:20-cv-96-T-36JSS

HOST INTERNATIONAL INC.,
HILLSBOROUGH COUNTY
AVIATION AUTHORITY, and
BURGER 21 INTERNATIONAL,
INC.,

      Defendants.



                                       ORDER

      This matter comes before the Court upon Plaintiff's Renewed Motion to

Voluntary Dismiss Plaintiff's Complaint Without Prejudice for Lack of Subject Matter

Jurisdiction [Doc. 69] and Defendants’ Response in Opposition [Doc. 75]. In her

motion, Plaintiff argues that the Court no longer has subject matter jurisdiction as

diversity has been destroyed, and the Court should dismiss this action without

prejudice. [Doc. 69 at pp. 1-2]. Defendants argue that the motion should be denied

because, among other things, Plaintiff filed the action in this Court and has engaged

in fraudulent joinder in order to destroy diversity. [Doc. 75]. Having considered the

motion and being fully advised in the premises, the Court will dismiss this action,

without prejudice, for lack of subject matter jurisdiction.
Case 8:20-cv-00096-CEH-JSS Document 83 Filed 04/19/21 Page 2 of 9 PageID 725




 I.    BACKGROUND

       As alleged in the Second Amended Complaint, on April 19, 2019, Plaintiff,

Deborah Lynn Leyva, was traversing the Tampa International Airport airside when

she slipped and fell on a transitory foreign substance on the floor in front of the Burger

21 restaurant located in the Tampa International Airport, sustaining injuries. [Doc. 50

¶ 12]. Several months later, she filed suit in this Court, pursuant to 28 U.S.C. § 1332,

claiming that the operator of the Burger 21 restaurant, Host International Inc.

(“Host”), was negligent. Id. ¶ 6; Doc. 1.

       Subsequently, she was granted leave to amend the complaint to add as

defendants Burger 21 International, Inc. and the Hillsborough County Aviation

Authority (HCAA). The Amended Complaint alleges that Burger 21 International,

Inc, granted a license to Host to operate the subject restaurant, but retained the right

and assumed the responsibility to enter the facility at any time during normal business

hours to examine the premises to determine if Host was operating the facility in a

clean, safe, and orderly manner, and undertook other responsibilities with respect to

training staff or personnel. [Doc. 50 ¶¶ 6, 7]. It also alleges that HCAA controls,

supervises, and manages the Tampa International Airport. Id. ¶ 8.

      Count I alleges that Host failed to do a number of things, including adequately

maintain and inspect the floors in the area of Plaintiff’s fall and warn Plaintiff of the

danger of slipping on the transitory substance in the area of her fall. Id. ¶ 18. Plaintiff

also alleges that Host was negligent in spilling the beverage on the floor, in mopping

and cleaning up the wet floor, and in training and supervising persons under its control
                                            2
Case 8:20-cv-00096-CEH-JSS Document 83 Filed 04/19/21 Page 3 of 9 PageID 726




as to proper clean up and warning procedures. Id. Count II presents the same

allegations against Burger 21 International, Inc. on the basis that it retained control of

the operations of the Burger 21 restaurant. Id. ¶¶ 19, 22. In Count III, Plaintiff alleges

that Burger 21 International, Inc. is vicariously liable for the acts and omissions of

Host while they were involved in a business relationship. Id. ¶¶ 24, 26. Lastly, Count

IV alleges that HCAA had a duty to correct any dangerous condition and/or warn of

its existence on, near or around the area of the Plaintiff’s fall as it was the possessor of

and in control of the Tampa International Airport. Id. ¶¶ 28, 31.

         Plaintiff now moves, pursuant to Rule 41(a)(2) of the Federal Rules of Civil

Procedure and 28 U.S.C. § 1332, to dismiss the complaint without prejudice. [Doc.

69]. She argues that the claim does not involve a federal question and that the addition

of new defendants has destroyed diversity such that the Court lacks subject matter

jurisdiction. 1 Id. ¶¶ 3-9. She further argues that because very little discovery has been

completed to date, Defendants would not be prejudiced. Id. ¶ 11.

         Defendants Host does not disagree that diversity has been destroyed, but

contends that Plaintiff has fraudulently joined the non-diverse defendants, having

previously determined that neither HCAA nor Burger 21 had any involvement in the

subject fall and declined to bring suit against them. [Doc. 75 at pp. 2, 3]. Defendants

contend that Plaintiff brough suit in this Court, represented that it would not be suing

HCAA or any other Florida defendant, and has now decided a state venue may be



1
    Plaintiff had previously pointed this out in its Amended Complaint. [Doc. 50 ¶ 11].
                                               3
Case 8:20-cv-00096-CEH-JSS Document 83 Filed 04/19/21 Page 4 of 9 PageID 727




more appropriate. Id. As to prejudice, Defendants point out that this case has been in

litigation for almost two years, both Plaintiff and Host have participated in written

discovery, mediation occurred on July 31, 2020, and that the case is set for trial in

November of 2021. Id. at pp. 3-5. Considering these and other factors, Defendants urge

the Court to deny the motion at this “late stage of litigation.’” Id. at pp. 5-6.

II.    LEGAL STANDARD

       Rule 41 of the Federal Rules of Civil Procedure governs the ability of a plaintiff

to dismiss an action voluntarily and without prejudice. Pontenberg v. Bos. Sci. Corp., 252

F.3d 1253, 1255 (11th Cir. 2001). A plaintiff must seek leave of court to voluntarily

dismiss an action once an answer or a summary judgment motion has been filed. Id.

According to Rule 41(a)(2), “an action may be dismissed at the plaintiff's request . . .

by court order, on terms that the court considers proper.” Id. “The purpose

of Rule 41(a)(2) ‘is primarily to prevent voluntary dismissals which unfairly affect the

other side, and to permit the imposition of curative conditions.’ ” Arias v. Cameron, 776

F.3d 1262, 1268 (11th Cir. 2015) (quoting McCants v. Ford Motor Co., Inc., 781 F.2d

855, 856 (11th Cir.1986)).

       “The district court enjoys broad discretion in determining whether to allow a

voluntary dismissal under Rule 41(a)(2).” Goodwin v. Reynolds, 757 F.3d 1216, 1219

(11th Cir. 2014) (quoting Pontenberg, 252 F.3d at 1255). In Potenburg, the Court stated:

              “[I]n most cases, a voluntary dismissal should be granted
              unless the defendant will suffer clear legal prejudice, other
              than the mere prospect of a subsequent lawsuit, as a result.” “The
              crucial question to be determined is, Would the defendant

                                              4
Case 8:20-cv-00096-CEH-JSS Document 83 Filed 04/19/21 Page 5 of 9 PageID 728




              lose any substantial right by the dismissal.” In exercising its
              “broad equitable discretion under Rule 41(a)(2),” the
              district court must “weigh the relevant equities and do
              justice between the parties in each case, imposing such costs
              and attaching such conditions to the dismissal as are
              deemed appropriate.”

252 F.3d at 1255–56 (citations omitted). “Rule 41(a)(2) exists chiefly for protection of

defendants,” Arias, 776 F.3d at 1269, and “[a] plaintiff enjoys no right to a voluntary

dismissal without prejudice.” Mosley v. JLG Indus., Inc., 189 F. App'x 874, 875 (11th

Cir. 2006).

III.   DISCUSSION

       Plaintiff’s request for voluntary dismissal is based on the loss of subject matter

jurisdiction caused by the addition of non-diverse defendants. Defendants contend that

Burger 21 International, Inc. and HCAA were fraudulently joined by Plaintiff in order

to defeat diversity. Defendants also contend that it will be prejudiced if the Court

grants the requested relief.

       “The jurisdiction of a court over the subject matter of a claim involves the

court’s competency to consider a given type of case, and cannot be waived or otherwise

conferred upon the court by the parties.” Jackson v. Seaboard Coast Line R.R. Co., 678

F.2d 992, 1000 (11th Cir. 1982). “[W]ithout jurisdiction the court cannot proceed at

all in any cause.” Univ. of S. Alabama v. Am. Tobacco Co., 168 F.3d 405, 410 (11th Cir.

1999). “[W]hen a plaintiff names a non-diverse defendant solely in order to defeat

federal diversity jurisdiction, the district court must ignore the presence of the non-




                                            5
Case 8:20-cv-00096-CEH-JSS Document 83 Filed 04/19/21 Page 6 of 9 PageID 729




diverse defendant.” Stillwell v. Allstate Ins. Co., 663 F.3d 1329, 1332 (11th Cir. 2011)

(quoting Henderson v. Washington Nat. Ins. Co., 454 F.3d 1278, 1281 (11th Cir.2006)).

       “Joinder has been deemed fraudulent in two situations. The first is when there

is no possibility that the plaintiff can prove a cause of action against the resident (non-

diverse) defendant. The second is when there is outright fraud in the plaintiff's pleading

of jurisdictional facts.” Triggs v. John Crump Toyota, Inc., 154 F.3d 1284, 1287 (11th

Cir. 1998); Stillwell v. Allstate Ins. Co., 663 F.3d 1329, 1332 (11th Cir. 2011). “[A] third

situation of fraudulent joinder [exists] where a diverse defendant is joined with a

nondiverse defendant as to whom there is no joint, several or alternative liability and

where the claim against the diverse defendant has no real connection to the claim

against the nondiverse defendant.” Id.

       Generally, a party must establish fraudulent joinder by clear and convincing

evidence. Stillwell, 663 F.3d at 1332 (applying this standard of proof in the context of

removal from state court based on fraudulent joinder). Additionally, “[t]he proceeding

appropriate for resolving a claim of fraudulent joinder is similar to that used for ruling

on a motion for summary judgment under Fed. R .Civ. P. 56(b)” and “the district

court must resolve all questions of fact ... in favor of the plaintiff.” Legg v. Wyeth, 428

F.3d 1317, 1322–23 (11th Cir. 2005) (quotations and citations omitted). However, the

jurisdictional inquiry must not subsume substantive determinations and federal courts

are not to weigh the merits of a plaintiff's claim beyond determining whether it is an

arguable one under state law. Crowe v. Coleman, 113 F.3d 1536, 1538 (11th Cir. 1997)

(addressing remand where action removed by defendant).
                                             6
Case 8:20-cv-00096-CEH-JSS Document 83 Filed 04/19/21 Page 7 of 9 PageID 730




       In this case, Defendants do not contend that Plaintiff has fraudulently pleaded

jurisdictional facts. Instead, Defendants raise various arguments including that the

claims against Burger 21 are the subject of a pending motion for summary judgment

and that the claims against HCAA fail for lack of compliance with a condition

precedent to suit. [Doc. 75 at p. 6]. That Defendant Burger 21 has moved for summary

judgment against Plaintiff, without more, does not suggest to the Court that there is

no possibility that Plaintiff can prove a cause of action against Burger 21. Additionally,

“Rule 41(a) expressly contemplates situations in which the district court may, in its

discretion, dismiss an action without prejudice even after the defendant has moved for

summary judgment.” Pontenberg, 252 F.3d at 1258. This is not enough to satisfy

Defendants’ burden as to whether Burger 21 International, Inc, was fraudulently

joined in this litigation.

       The claim that HCAA failed to comply with a condition precedent to suit is also

not sufficient to meet Defendants’ burden to establish that HCAA was fraudulently

joinder. In her complaint, Plaintiff alleges that “[a]ll conditions precedent have been

satisfied or waived pursuant to Florida Statute 768.28(6)” 2 and that HCAA “was

notified on June 3, 2020.” [Doc. 50 ¶ 9]. She further provides correspondence from




2
 Fla. Stat. § 768.28(6)(a) states: “An action may not be instituted on a claim against the state
or one of its agencies or subdivisions unless the claimant presents the claim in writing to the
appropriate agency, and also, except as to any claim against a municipality, county, or the
Florida Space Authority, presents such claim in writing to the Department of Financial
Services, within 3 years after such claim accrues and the Department of Financial Services or
the appropriate agency denies the claim in writing.”


                                               7
Case 8:20-cv-00096-CEH-JSS Document 83 Filed 04/19/21 Page 8 of 9 PageID 731




her counsel to HCAA notifying it of her claim. [Doc. 50-1]. Defendants correctly note

that Plaintiff failed to attach a denial letter. However, this does not disprove the

allegations in her complaint that conditions precedent to suit have been satisfied or

waived. Moreover, there is absolutely no evidence before the Court that the claim was

not denied, and the Court is bound to resolve all questions of fact in Plaintiff’s favor.

Legg, 428 F.3d at 1322–23.

       There is also no merit to Defendants’ arguments that Plaintiff unequivocally

represented it would not pursue litigation against HCAA or any Florida defendant and

that Plaintiff has added the Florida defendants to defeat diversity because she has now

decided that a state court venue may be more favorable. First, Plaintiff may change

her mind, and to the extent allowed by law, is entitled to assert claims against any

individual or entity against whom such claims may lie. Defendants do not contend

that they detrimentally relied on the representation and have cited no authority

precluding Plaintiff from now changing her mind. In the same vein, Defendants have

cited no authority prohibiting a litigant from changing her mind about litigating in

federal court in circumstances like those here. Importantly, a plaintiff’s choice of forum

is generally accorded deference. See Wilson v. Island Seas Invs., Ltd., 590 F.3d 1264, 1269

(11th Cir. 2009); Firestone Bldg. Prod. Co., LLC v. Ramos, 750 F. App'x 777, 780 (11th

Cir. 2018) (stating same in addressing forum non conveniens). That Plaintiff seeks to

hop from federal court to state court in hopes of a better outcome, by itself, is not

grounds on which a court may find fraudulent joinder. The claims alleged by Plaintiff

are based on state law, negligence – premises liability, and “state courts are the
                                            8
Case 8:20-cv-00096-CEH-JSS Document 83 Filed 04/19/21 Page 9 of 9 PageID 732




ultimate expositors of state law.” Holton v. Newsome, 750 F.2d 1513, 1516 (11th Cir.

1985); Hardy v. Birmingham Bd. of Educ., 954 F.2d 1546, 1553 (11th Cir. 1992) (“State

courts, not federal courts, are the final expositors of state law.”).

       Having determined that Defendants failed to establish that the non-diverse

defendants were fraudulently joined, diversity has been destroyed and the Court is

without subject matter jurisdiction in this case. In the absence of jurisdiction, the Court

cannot proceed in this case. Univ. of S. Alabama, 168 F.3d at 410.

       Accordingly, it is hereby ORDERED:

          1. This case is dismissed, without prejudice, for lack of subject matter

              jurisdiction.

          2. To the extent Defendants seek recovery of their attorney’s fees incurred

              since the filing of the original Complaint, see doc 75, p. 7, that request is

              denied. It does not comply with Local Rule 3.01.

          3. The Clerk is directed to terminate all pending motions and close this case.

       DONE AND ORDERED in Tampa, Florida on April 19, 2021.




Copies to:
Counsel of Record and Unrepresented Parties, if any




                                             9
